Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on December 10, 2021, claims 1 and 5 were amended.  
In accord with the Supplemental Amendment filed on May 14, 2021, claims 1 and 5 were amended.  
Claims 1-8 are currently pending, of which claims 1 and 5 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Arakawa et al., US Patent Publication Number 2014/0103014 A1, discloses a a wire electric discharge machine, configured to machine a graphite or carbon-composite material having good surface roughness and free from damage and chipping despite a complicated thin rib-like shape, while maintaining a machining speed for the material, and a wire electric discharge machining method for machining a graphite or carbon-composite workpiece (Paragraph [0013]). Arakawa does not provide a description of when a selected machining quality function or a selected machining speed function is determined unusable, searching for another usable machining quality function or another usable machining speed function, wherein the selected machining quality function or the selected machining speed function is unusable when the selected machining quality function or the selected machining speed function is in conflict with other machine functions.    
Takamatsu et al., US Patent Publication No. 2004/0190055 A1 is directed to a printing apparatus for generating print data with a priority given to a processing speed over a quality of images, even without explicit instructions, when printing images which do not require a high quality. The printing apparatus is composed of a priority decision unit 203 for deciding which to prioritize, a speed of processing the image data or a quality of the images at the time of printing, based on print content description data including information on layout instructions for printing the images; a print data generation unit 204 for generating print data including the images, based on the following: the print content description data, the decision made by the priority decision 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a numerical controller which is connected to a shared database and controls a machine tool, wherein the shared database stores: machining resource information about the numerical controller and the machine tool; and machining instruction information including machining content information about content of machining created by computer aided design (CAD) and computer aided manufacturing (CAM) and machining request information about at least one request required for the machining; the numerical controller comprises a machining instruction deciphering portion for deciphering the machining instruction information and a machining instruction executing portion for executing the machining based on a result of decipherment by the machining instruction deciphering portion; and the machining instruction deciphering portion executes at least, based on the machining instruction information and the machining resource information that are stored in the shared database, a process for automatically- selecting a machining quality function for moving the machining tool during the machining, the machining quality function being selected from among a first plurality of predetermined selectable machining quality functions associated with a machining purpose of machining quality, the selected machining quality function used by the numerical controller to whereas when the selected machining quality function or the selected machining speed function is determined unusable, searching for another usable machining quality function or another usable machining speed function, wherein the selected machining quality function or the selected machining speed function is unusable when the selected machining quality function or the selected machining speed function is in conflict with other machine functions, when the other usable machining quality function or the other usable machining speed function can be provided, selecting a machining quality function or a machining speed function of the next highest priority, and deciding whether the machining quality function or the machining speed function of the next highest priority is usable”, and when the machining quality function or the machining speed function of the next highest priority is usable, the selected machining quality function or the machining speed function of the next highest priority is decided to be the machining quality function or the machining speed function, and 2) executing machining by moving the machining tool using the selected machining quality function or the selected machining speed function.

Claim 5
The reasons for allowance of Claim 5 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer aided design (CAD)/ computer aided manufacturing (CAM)-numerical controller (CNC) integrated system comprising a shared database, a machining instruction deciphering portion and at least one numerical controller for controlling a machine tool, wherein the shared database stores: machining resource information about the numerical controller and the machine tool; and machining instruction information including machining content information about content of machining created by CAD and CAM and machining request information about at least one request required for the machining, the machining instruction deciphering portion deciphers the machining instruction information and executes at least, based on the machining instruction information and the machining resource information that are stored in the shared database, a process for automatically selecting a whereas when the selected machining quality function or the selected machining speed function is determined unusable, searching for another usable machining quality function or another usable machining speed function, wherein the selected machining quality function or the selected machining speed function is unusable when the selected machining quality function or the selected machining speed function is in conflict with other machine functions, when the other usable machining quality function or the other usable machining speed function can be provided, selecting a machining quality function or a machining speed function of the next highest priority, and deciding whether the machining quality function or the machining speed function of the next highest priority is usable”, and when the machining quality function or the machining speed function of the next highest priority is usable, the selected machining quality function or the machining speed function of the next highest priority is decided to be the machining quality function or the machining speed function, and 2) executing machining by moving the machining tool using the selected machining quality function or the selected machining speed function, and Page 6 of 9Appln. No.: 15/906,482AIWA-193US Amendment Dated May 14, 2021 the numerical controller comprises a machining instruction executing portion for executing the machining based on a result of decipherment by the machining instruction deciphering portion.
As dependent claims 2-4 and 6-8 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra
The prior art made of record include US Patent Publication No. 2002/0116504 A1 to Preis; US Patent No. 9,618,926 B1 to Louette et al.; US Patent Publication No. 2007/0005170 A1 to Schedel; US Patent Publication No. 2005/0154625 A1 to Chua; US Patent Publication No. 2003/0045964 A1 to Lottgen et al.; US Patent Publication No. 2019/0018391 A1 to Rogers; US Patent Publication No. 2018/0314227 A1 to Bretscheneider; US Patent Publication No. 2017/0227945 A1 to Wang; US Patent Publication No. 2015/0212516 A1 to De Schepper; US Patent Publication No. 2019/0030582 A1 to Olsson; US Patent Publication No. 2017/0308057 A1 to Kreidler; US Patent Publication No. 2015/0039122 A1 to Barakchi Fard; US Patent Publication No. 2004/0143362 A1 to Matthews; and US Patent Publication No. 2005/0171629 A1 to Suh et al.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117